LG HOLDING CORPORATION 1840 Gateway Drive, Suite 200 Foster City, CA 94404 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER INTRODUCTION This Information Statement is being mailed on or about July 27, 2009 to the holders of record at the close of business July 20, 1009 (the “Record Date”) of common stock, par value $0.001 per share (“Common Stock”) of LG Holding Corporation, a Colorado corporation (the “Company”), in connection with the change of control and composition of the Board of Directors of the Company (the “Board of Directors”) in accordance with the terms of that certain Agreement of Merger and Plan of Reorganization among the Company, LG Acquisition Corp. and Mikojo Incorporated dated as of July 20, 2009. The transactionswere consummated on July 20, 2009 (the “Closing Date”). This Information Statement is being furnished pursuant to Section 14(f) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 14f-1 promulgated thereunder. This Information Statement is being provided solely for informational purposes and not in connection with a vote of the Company’s shareholders. The Company filed a current report on Form 8-K with the U.S. Securities and Exchange Commission on July 24, 2009 which included details of the merger transaction WE ARE NOT SOLICITING YOUR PROXY. NO VOTE OR OTHER ACTION BY THE COMPANY’S SHAREHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. CHANGE OF CONTROL On July 20, 2009, LG Holding Corporation, a Colorado corporation (“LG”), LG Acquisition Corporation, a Colorado corporation and newly-formed wholly-owned subsidiary of
